366 S.W.3d 633 (2012)
Lorrie GLOVER, Appellant,
v.
LIFE SKILLS FOUNDATION, Respondent.
No. ED 97529.
Missouri Court of Appeals, Eastern District, Division One.
April 24, 2012.
Application for Transfer to Supreme Court Denied May 29, 2012.
*634 Jaclyn Zimmermann, St. Louis, MO, for appellant.
Charles E. Reis, Jennifer D. Baetje, St. Louis, MO, for respondent.
Before: CLIFFORD H. AHRENS, P.J., ROY L. RICHTER, J., and GARY M. GAERTNER, JR., J.

ORDER
PER CURIAM.
Lorrie Glover appeals the trial court's judgment granting summary judgment to Life Skills Foundation in her suit asserting race discrimination, retaliation, hostile work environment, and wrongful discharge. We have reviewed the briefs of the parties and the record on appeal, and conclude that there is no genuine issue of material fact and the moving party is entitled to judgment as a matter of law. ITT Commercial Fin. Corp. v. Mid-Am. Marine Supply Corp., 854 S.W.2d 371, 376 (Mo. banc 1993). An extended opinion would have no precedential value. We have, however, provided a memorandum setting forth the reasons for our decision to the parties for their use only. We affirm the judgment pursuant to Missouri Rule of Civil Procedure 84.16(b) (2011).